United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      September 13, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 05-30343


                       AETNA LIFE INSURANCE COMPANY,

                                 Plaintiff-Counter Defendant-Appellee,

                                  versus

                 DFW SLEEP DIAGNOSTIC CENTER; ET AL.,

                                             Defendants-Counter Claimants;

      DFW SLEEP DIAGNOSTIC CENTER; TOTAL SLEEP DIAGNOSTICS INC;
                TOTAL SLEEP DIAGNOSTICS OF KANSAS INC;
                  TOTAL SLEEP DIAGNOSTICS OF OHIO INC;
                TOTAL SLEEP DIAGNOSTICS OF INDIANA INC;
                   TOTAL SLEEP DIAGNOSTIC BILLING INC;
               TOTAL SLEEP DIAGNOSTICS OF GEORGIA INC;
                          SLEEP SPECIALTIES INC;

                              Defendants-Counter Claimants-Appellants.



             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                         Case No. 2:02-CV-1335


Before JONES, Chief Judge, and REAVLEY, and PRADO, Circuit Judges.

PER CURIAM:*

            Appellants, led by DFW Sleep Diagnostic Center, appeal

the    denial   of   their   request   for    attorneys’   fees     under    the

Employment Retirement Income Security Act of 1974.                  29 U.S.C.

§ 1132(g)(1).        Analyzing the factors set forth in Iron Workers


       *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Local No. 702 v. Bowen, 624 F.2d 1255, 1266 (5th Cir. 1980), the

district court held that there was no basis for an award of

attorneys’ fees because Aetna’s claims were not made in bad faith

and the merits of the case presented complex issues.

          The court has carefully reviewed this appeal in light of

the briefs and pertinent parts of the record.   Having done so, we

find no reversible error of law or fact.   We therefore AFFIRM for

essentially the same reasons stated by the trial court.

          AFFIRMED.




                                2